Citation Nr: 0612000	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  00-08 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to June 
1975.  He died in January 1999, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the RO.  

The Board previously remanded this case to the RO in April 
2001 and October 2003 for additional development of the 
record.  



FINDING OF FACT

The fatal conditions manifested gastrointestinal hemorrhage, 
cirrhosis of the liver and hepatitis C, all of which have 
been identified as contributing materially in causing or 
producing the veteran's demise, are shown as likely as not to 
be due to liver and other gastrointestinal that were 
initially manifested during his extensive period of active 
service.  




CONCLUSIONS OF LAW

By extending the benefit of the doubt to the appellant, the 
disability manifested by gastrointestinal hemorrhage, 
cirrhosis of the liver and hepatitis C, which caused or 
contributed materially in producing the veteran's death, was 
due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310, 3.312 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Additionally, certain chronic diseases, including cirrhosis 
of the liver, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  

In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e), including prostate cancer.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

However, in the present case, the veteran's service records 
confirm only service in Thailand, not Vietnam, and no further 
consideration of these regulations is warranted.  

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Board notes that the veteran died in January 1999 at a VA 
hospital.  His death certificate lists a gastrointestinal 
hemorrhage as the immediate cause of death and cirrhosis of 
the liver and hepatitis C as underlying causes.  An autopsy 
was not performed.  

At the time of the veteran's death, service connection was in 
effect for the residuals of a left knee medial meniscectomy 
(20 percent), the residuals of a right knee medial 
meniscectomy (10 percent), and the residuals of an injury to 
the right elbow (no percent).  The combined disability 
evaluation for the veteran's service-connected disabilities 
was 30 percent.  See 38 C.F.R. § 4.25.  

In the present case, the appellant asserts that the diseases 
leading to the veteran's death, notably hepatitis C, resulted 
from blood transfusions during two in-service operations.  

In reviewing the veteran's service medical records, the Board 
is cognizant of his treatment for chest pain in September 
1974.  An examination revealed epigastric tenderness and 
burning pain, and he was assessed with rule out peptic ulcer.  

The veteran's April 1975 retirement examination indicates 
that a consultation revealed the liver to be three 
fingerbreadths below the right costal margin.  

A subsequent study, from April 1975, showed the liver to not 
be enlarged, whereas gastrointestinal and barium enema 
studies were within normal limits.  

In November 1998 the veteran was seen at a VA facility for 
complaints of liver disease and cirrhosis.  A liver scan from 
the same month was noted to reveal no evidence of colloid 
shift, hepatosplenomegaly or filling defect of the liver to 
suggest advanced cirrhosis.  Blood testing was negative for 
hepatitis B and C.  

A December 1998 social work note reflects that the veteran 
had been advised by a doctor that he might be terminally ill.  
The doctor was quoted as saying that "even if we could find 
out what [was] wrong with the patient's liver, it might not 
make any difference . . . . It appear[ed] that he [might] 
continue to take a steady downhill course."  

A VA abdominal ultrasound report from January 1999 revealed 
multiple echogenic foci, decreasing liver size, 
cholelithiasis, ascites and a small pleural effusion.  These 
findings were noted to be of an uncertain etiology, possibly 
from granulomas, mets, small hemangiomas or hepatitis.  

As noted, the veteran died at a VA facility in January 1999.  
A discharge summary, dated in February 1999, contains 
diagnoses including those of esophageal varices (grade II to 
III), hepatitis C, cirrhosis, splenomegaly, colonic polyps 
and dysphagia.  

It was noted that the veteran had been admitted after an 
esophageal variceal bleed and banding procedure.  He was 
described as spitting up blood, though it was not clear if 
this represented hemoptysis or hematemesis.  

The veteran's claims file was reviewed by a VA treatment 
provider in June 2003, who determined that the veteran did 
not have hepatitis C or cirrhosis and that the diseases for 
which he sought treatment just prior to death were not 
related to an "enlarged liver" in service.  

The probative value of this opinion, however, is markedly 
diminished by the fact that it was rendered before the 
aforementioned February 1999 post-death discharge summary, 
confirming hepatitis C and cirrhosis, was associated with the 
claims file.  

The RO also made further efforts to obtain additional service 
medical records so as to determine whether the veteran 
actually underwent blood transfusions in service.  However, 
the RO was notified by the service department in July 2003 
that no additional records were on file.  

In February 2006, the veteran's claims file was reviewed by a 
Veterans Health Administration (VHA) physician for a further 
analysis of the relationship between the cause of the 
veteran's death and the manifestations during his period of 
active service.  

This doctor opined that the veteran clearly had evidence of 
cardiovascular, cerebrovascular and peripheral vascular 
disease, as well as hyperlipidemia, but these entities did 
not appear to have directly caused or contributed to his 
death.  The VHA doctor also noted that the veteran's earliest 
complaints of chest pain were dated in September 1975.  

As noted hereinabove, the veteran's service medical records 
confirm treatment for chest pain in September 1974.  The VHA 
doctor, moreover, did not address the relationship between 
the veteran's liver and other gastrointestinal causes of 
death and his in-service symptomatology.  

The Board has considered whether a further medical analysis 
of the veteran's gastrointestinal causes of death is 
necessary.  

However, given the symptomatology shown during service, 
particularly the abnormalities in terms of liver size, and 
the diseases listed in the February 1999 discharge summary, 
the Board finds that it is at least as likely as not that the 
veteran's gastrointestinal hemorrhage, cirrhosis of the liver 
and hepatitis C, all of which contributed to cause his death, 
were related to liver and other gastrointestinal 
abnormalities demonstrated during service.  

VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

Accordingly, by extending the benefit of the doubt to the 
appellant, the Board finds that the evidence of record 
supports her claim for service connection for the cause of 
the veteran's death, and the claim is granted.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


